UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7102



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

MICHAEL WOODS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Frederick P. Stamp, Jr., Chief
District Judge. (CR-93-46, CA-94-170-2)


Submitted:   January 18, 1996             Decided:   February 1, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Michael Woods, Appellant Pro Se.   Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the

magistrate judge and find no reversible error. With regard to the

alleged sentencing errors, we find that Appellant may not assert
those nonconstitutional errors in a collateral proceeding because

he did not raise them on direct appeal. See Stone v. Powell, 428
U.S. 465, 477 n.10 (1976). Accordingly, we affirm the denial of

relief of Appellant's sentencing claims on that basis. With regard

to Appellant's remaining claims, we affirm on the reasoning of the
district court. United States v. Woods, Nos. CR-93-46; CA-94-170-2

(N.D.W. Va. June 29, 1995). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2